ORDER
PER CURIAM.
Employer/insurer appeals from an award of the Labor and Industrial Relations Commission affirming worker’s compensation benefits to employee for permanent partial disability as a result of a work-related accident.
No jurisprudential purpose would be served by a written opinion. However, the parties have been furnished with a memorandum opinion for their information only, setting forth the facts and reasons for this order.
The judgment of the Commission is affirmed in accordance with Rule 84.16(b).